DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 19-33 in the reply filed on November 9, 2021 is acknowledged.  The traversal is on the ground(s) that claim 19 is patentable over the prior art, thus constituting a “special” technical feature.  This is not found persuasive because claim 19 is presently rejected (see prior art rejection, below).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.  

Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 limits the materials suitable as the second anticaking agent.  At lines 2-3, claim 28 partially reads “fines, with the exception of limestone fines, sand;.”  According to the Specification, it appears that “sand” is not to be included in the fines exception.  As such, the comma between terms “fines” and “sand” should be changed to a semicolon, as follows “fines, with the exception of limestone fines; sand;”  In the alternative, if Applicant had intended for “sand” to be included in the exception, it should still be amended to read “fines, with the exception of limestone fines and sand.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 19 improperly utilizes the transitional phrasing “consists/consisting of” followed by “comprising,” rendering the scope of the claim indefinite.  For example, line 3 states “the core consists of a first composition comprising….”  “Consists/consisting of” is closed language, indicating that the limitations following said phrase completely comprise that component, in this instance the “core.”  However, “comprising” is open-ended, meaning that additional, undisclosed limitations may be present, although not expressly claimed.  Therefore, having both closed and open-ended transitional phrasing in the same limitation(s) is indefinite due to such a contradiction.  In other words, it is not clear if the claims are to be strictly limited or if the composition may include additional components, as it cannot be both.  Line 6 of claim 19 reads “the coating layer consists of a second composition which comprises; ….”  In this instance, claim 19 dictates that the coating layer must consist only of a second composition.  However, the second composition itself is not strictly limited.  As such, there is no real purpose in having “consisting of” language, as the second composition is virtually unlimited.  For the purpose of examination, the claims will be given their broadest reasonable interpretation, which defers to the open-ended “comprising” language.  Applicant should either change such instances of “consists/consisting of” to “comprising” or change “comprising” to “consists/consisting of,” or something else to that effect.  Either way, appropriate correction is required.  Note that use of “consisting of” in line 9, with respect to the at least one first anticaking agent, appears to be proper and should not require amendment.  It is further noted that the preamble of claim 19 states that the pellets 

The issues raised above regarding improper use of both “consists/consisting of” and “comprising” in claim 19 are compounded in claim 26.  Claim 19 states that the coating layer “consists of” a second composition, and claim 26 states that the coating layer “comprises.”  Depending upon how Applicant chooses to rectify the issue, amendment to claim 26 may not be necessary.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al (WO 2016/198782; note that references made herein will be with respect US 2018/0155629, which is a US/English language equivalent of the WO publication).  
Regarding claim 19, Vincent teaches pellets composed of a core and of a coating layer for the core (par. 54), wherein the core comprises at least one bitumen base and (par. 55) the coating layer comprises at least one viscosifying compound and at least one anti-agglomerating (i.e. anticaking) compound (par. 56).  While claim 19 is not particularly limited to the intended use, Vincent does teach that the pellets may be used as a road binder (abstract).  Vincent teaches various components suitable as the anti-agglomerating agent that may be used in combination with each other (i.e. at least two distinct components).  Regarding claims 20-25 and further regarding claim 19, Vincent explicitly teaches silicates as one of said anti-agglomerating compounds (par. 75), which, absent a showing of unexpected results, is considered to encompass the particularly claimed alkali metal and/or alkaline earth metal silicates.  Such overlapping teachings constitute prima facie obviousness.  
It is noted that the comparative Examples of the instant Specification appear to suggest a synergistic effect when sodium silicate and “mineral fillers” are used in combination (i.e. improved results over when such “mineral fillers” and sodium silicate are used separately, noting that Example 1 utilizes sodium silicate as the sole anticaking agent and Example 3 utilizes equal parts of mineral fillers and talc as anticaking agents…Examples 1 and 3 are comparative as Example 2 appears to be the only exemplary embodiment, utilizing equal parts mineral fillers and sodium silicate as the anticaking agents).   That said, the instant claims are not considered to be commensurate in scope with sole Example 2, and thus the presently claimed invention is not considered to be allowable over the prior art, of record.  Further discussion of these matters may prove to be beneficial in the advancement of prosecution.  

Regarding claim 26, Vincent teaches that for the coating layer, the viscosifying compound comprises at least 10 wt%, most preferably 10-85 wt% (par. 38), and the anti-agglomerating compound comprises at least 10 wt%, most preferably 15-90 wt% (par. 40).  
Regarding claim 27, Vincent teaches that the viscosifying compound is chosen from gelling compounds, PEGs, and mixtures thereof (pars. 30-37).  
Regarding claims 28 and 29, Vincent teaches that in addition to silicates, suitable anti-agglomerating compounds may include talc; fines/fillers, with the exception of limestone fines; sand; cement; carbon; wood residues; glass powder; clays; alumina; silica; silica derivatives; plastic powder; lime; powdered rubber, powder or polymers, and mixtures thereof (par. 75).  
Regarding claims 30 and 31, Vincent teaches that the bitumen base has a needle-penetrability measured at 25°C according to standard EN 1426 of from 5-330                        
                            
                                
                                    1
                                
                                
                                    10
                                
                            
                        
                     mm, preferably from 20-220                        
                            
                                
                                    1
                                
                                
                                    10
                                
                            
                        
                    mm (par. 41).  
Regarding claim 32, Vincent teaches that the bitumen base may also comprise at least one chemical additive chosen from an organic compound a paraffin, a polyphosphoric acid, and mixtures thereof (par. 42).  
Regarding claim 33, Vincent teaches that the bitumen which is solid at ambient temperature has a stability ranging from 20-80°C for a period of greater than or equal to 2 months, preferably greater than or equal to 3 months (par. 44).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lee et al (US 2004/0209082), in a similar invention directed toward anti-tack coatings for tacky and soft polymer pellets (title and abstract), teaches anti-tack agents including tac, magnesium silicate, calcium silicate, magnesium and aluminum silicate, clay, alumina, silica, carbon black, wood fiber, and combinations thereof (par. 26).  This is considered relevant insomuch as magnesium and calcium silicates (i.e. alkaline earth metal silicates) are known art recognized equivalents, with talc and the other materials mentioned, as anti-tack agents.  

McCoy et al (US 3,235,483) is directed toward a method of granulating asphaltic materials (title), wherein McCoy teaches the use of anti-caking agents such as calcium silicate or talc (col. 3, lines 55-57).  This is considered relevant insomuch as calcium silicates (i.e. alkaline earth metal silicates) are known art recognized equivalents with talc as anti-caking agents.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732